Citation Nr: 0726320	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased (initial) rating for degenerative 
disc disease of the lumbosacral spine (rated 10 percent 
disabling since October 18, 2000, and rated 20 percent 
disabling since May 15, 2006).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision that awarded service 
connection and a 10 percent rating for degenerative disc 
disease of the lumbosacral spine.  The veteran testified 
before the Board in August 2004.  In June 2005, the Board 
remanded the appeal.  In February 2007, the RO increased the 
rating to 20 percent, effective May 15, 2006 (the date of a 
VA examination).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  From October 18, 2000, through May 14, 2006, the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine was manifested by minimal X-ray and MRI 
findings that resulted in limitation of motion that was 
higher than 60 degrees of flexion and in significant or 
slight, but less than moderate, effects.  

3.  Since May 15, 2006, the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is 
manifested by minimal X-ray and MRI findings that result in 
limitation of motion that is higher than 30 degrees of 
flexion and in significant, but less than severe, effects.  


CONCLUSION OF LAW

The criteria for an increased (initial) rating for 
degenerative disc disease of the lumbosacral spine (rated 10 
percent since October 18, 2000; and rated 20 percent since 
May 15, 2006) are not met.  38 U.S.C.A. § 115 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5237, 5242, 5243 (2006); 38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2001, August 2005, and 
May 2006; rating decisions in May 2002, July 2002,  January 
2004, and February 2007; a statement of the case in January 
2004; and a supplemental statement of the case in March 2007.  
The August 2001 RO letter preceded the initial RO 
adjudication (May 2002), and it essentially complied with 
VA's notification duties in connection with the then-pending 
claim for service connection.  Although the August 2001 
letter did not address the specific evidentiary requirements 
and responsibilities for increased rating claims, subsequent 
documents advised the veteran of the requirements and 
responsibilities for such claims.  Indeed, at the time of the 
initial RO adjudication in May 2002, the issue before the RO 
was limited to service connection.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any 
notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (the March 2007 supplemental 
statement of the case).  

The May 2006 letter advised the veteran of the bases for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman, supra.  The February 2007 supplemental 
statement of the case and a February 2007 RO letter also 
advised the veteran of the bases for assigning disability 
ratings and effective dates.  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, after the last adjudication, the RO again notified 
the veteran of the opportunity to submit additional evidence 
that had not been previously submitted, but the veteran has 
not indicated that there is any additional evidence regarding 
the level of his disability.  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran several times in 
connection with this claim.  Thus, VA satisfied both the 
notice and duty to assist provisions of the law.  The Board 
now turns to the merits of the claim.

A 10 percent rating was in effect for service-connected 
degenerative disc disease of the lumbosacral spine since 
October 18, 2000 (the date of the veteran's service 
connection claim); and a 20 percent rating is in effect since 
May 15, 2006 (the date of a VA examination).  The veteran has 
testified that his back pain has affected his ability to sit, 
to stand, to walk, to do housework, to stoop, and to bend.  
In a September 2001 letter, the veteran's wife has also 
indicated that the veteran had been taking medication for 
constant pain and stiffness.  

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2006).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  If entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, this case is an "initial" 
rating case because the veteran appealed from a decision 
initially granting service connection for the relevant 
disabilities.  Thus, the Board considers the propriety of 
"staged ratings" over the period of time since service 
connection became effective for these disabilities.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amended rating criteria apply only for 
periods from and after the effective date of the regulatory 
change.  For periods before the effective date of a 
regulatory change, only the prior regulation applies.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000) (cited at 65 Fed. Reg. 
33,422 (May 23, 2000)).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Before September 26, 2003, a 10 percent rating was warranted 
for slight lumbar spine limitation of motion.  A 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for 
severe limitation of motion.  There is no higher rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5292 (2001).

Before September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms are present if there is also 
abnormal mobility on forced motion.  There is no higher 
rating under this diagnostic code.  38 C.F.R. § 4.71a, DC 
5295 (2001).

Before September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating for mild symptoms.  A 20 
percent rating was warranted for moderate symptoms, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(arthritis), and 5243 (intervertebral disc syndrome).  The 
code for degenerative arthritis of the spine (DC 5242) also 
refers to DC 5003, which governs degenerative arthritis in 
general.  The code for intervertebral disc syndrome (DC 5243) 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243 (2006).

The September 2003 regulatory revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine that is greater than 60 degrees but not greater than 85 
degrees; or for combined thoracolumbar spine motion greater 
than 120 degrees but not greater than 235 degrees; or for 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or for vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined thoracolumbar spine range of 
motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

For VA purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past year; 40 
percent with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past 
year; and 60 percent with incapacitating episodes having a 
total duration of at least six weeks in the past year.  38 
C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
Diagnostic codes predicated on limitation of motion do not 
bar consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

X-rays of the veteran's lumbosacral spine show that he has 
degenerative disc disease.  Degenerative or traumatic 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The Board need not discuss the parts of this particular 
diagnostic code that set forth the criteria for arthritis 
where the limitation of motion is not to a compensable degree 
under the limitation of motion code or where there is no 
limitation of motion.  For the period between the effective 
date of service connection (in October 2000) and May 14, 
2006, there was evidence of limitation of motion; therefore, 
the part of these codes that provide disability ratings 
absent limitation of motion do not apply.  And as for the 
period since May 15, 2006, the maximum rating under those 
other criteria is 20 percent, which is already in effect in 
this case.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The veteran's service medical records reflect that he 
sustained a fracture of the transverse processes of L1 to L4, 
but that there were no residuals by the time of his 
separation examination.  

The veteran has been treated by both a non-VA doctor and a 
chiropractor for his service-connected low back disability.

In July and August 2000 a treating family doctor saw the 
veteran for lumbosacral back pain that had been aggravated 
several weeks earlier.  The doctor commented that the veteran 
had been having intermittent back pain since an in-service 
back injury.  

An August 2000 non-VA MRI of the lumbar spine revealed 
degenerative disc disease at L3-4 and L4-5 with associated 
facet arthritis a L4-5 and L5-S1, as well as mild narrowing 
of the neural foramina at L4, bilaterally.  

In January 2001, the family doctor noted that the veteran had 
been having low back pain since shoveling snow the past 
weekend; the diagnosis was lumbar strain. In June 2001, this 
doctor noted that the veteran had been having chronic 
lumbosacral back pain that had been bothering him off and on.  
In August 2002, the doctor noted that the veteran's back was 
better after a recent acute attack of back pain; he advised 
the veteran to look into the possibility of disability 
benefits.  In January 2003, the doctor wrote that veteran had 
"some problems with his back" and that he should apply to 
VA for further disability.  He also wrote that same day that 
it had become increasingly difficult for the veteran to 
ambulate and do manual labor.  He indicated that he had 
advised the veteran to file for disability benefits.  He also 
noted that the veteran had pain with motion and decreased 
mobility in his back.  In February, March, and April 2003, 
this doctor indicated that the veteran could not work because 
of increasing back pain, decreased mobility, difficulty 
ambulating, and ability to perform manual labor.  

Records from the Social Security Administration (SSA) reflect 
that the veteran has been deemed disabled for SSA disability 
determination purposes since March 2003, with a primary 
diagnosis of discogenic and degenerative back disorders and 
diabetes mellitus.  The veteran indicated that he had been 
absent from work for up to six weeks at a time but that he 
had stopped working in March 2003 because lower back pain had 
become unbearable.  

On a May 2003 examination for SSA disability purposes, an 
examining doctor noted that the veteran reported worsening 
back pain in the last three years.  There was tenderness over 
the L1-L2 lumbar and paralumbar areas.  Range of motion was 
within normal limits.  There was no paraspinal muscle spasm.  
The veteran had no difficulty getting on and off the 
examining table.  There was no motor deficit or evidence of 
nerve root compression.  There was no physical evidence for 
significant restriction in the veteran's tolerance for 
stooping, bending, reaching, sitting, standing, moving about, 
lifting, carrying, handling objects, or traveling.  The 
examining doctor concluded that there was evidence of a 
disease process involving low back pain, but there was "no 
clear evidence of impairment."  

On a July 2003 examination for SSA disability purposes, an 
examining doctor noted that there was no muscle spasm and 
that the veteran's back had full range of motion, without 
nerve root compression or neurological deficit.  The 
examining doctor felt that a May 2003 SSA examination was 
consistent with the overall medical evidence.  He concluded 
that the veteran retained the capacity for basic work 
requirements and had less than severe impairment.    

In August and September 2003, the non-VA doctor again noted 
that the veteran was disabled because of his back.  In the 
August 2003 statement, the doctor also noted that the 
degenerative condition would worsen over time.  In January 
2004, this doctor wrote to the SSA that the veteran was now 
disabled from working because of increasing problems with low 
back pain, decreased mobility, and difficulty ambulating.  He 
also indicated that the veteran's condition had deteriorated 
to the point where he could no longer work.  He continued 
complaining of back pain into February 2004.  In April 2004, 
his back was reportedly stable, but by June 2004, he reported 
having a little tenderness in the back.  In March and April 
2005, he again complained of back pain, and this doctor 
prescribed Medrol.  He still had some back pain in June 2005.

The veteran has also been examined by VA several times.  

On VA spine examination in March 2002, the veteran had a 
pelvic obliquity with the right pelvis high.  There was 
prominence of the right paraspinal muscles.  Extension was 20 
degrees, flexion was 85 degrees with pain in the mid-low 
back, right lateral bending was 25 degrees, left lateral 
bending was 30 degrees, and rotation was 45 degrees 
symmetrically.  An X-ray showed mild disc space narrowing and 
mild degenerative changes.  The assessment was a back 
fracture in service at L1 through L4 that was now healed, but 
with persistent low back complaints and asymmetry of the back 
with pelvic obliquity and slight limitation of motion.  

On VA joints examination in October 2003, the veteran 
reported that his back pain ranged from a 6 to an 8 out of 
10.  He also stated that he could not bend or straighten up 
and that he could not sit for prolonged periods.  His stance 
was remarkable for forward flexion at the low back and neck 
when at rest.  His gait was antalgic off the left leg.  There 
was prominence of the right paraspinal muscle, which was 
exacerbated by forward flexion.  He used no ambulatory aids.  
He had forward flexion standing posture of 10 degrees, full 
forward flexion including the knees to 80 degrees with the 
knees extended at forward flexion of 60 degrees, extension of 
15 degrees, lateral bending of 20 degrees, and rotation of 40 
degrees.  There were complaints of pain with all ranges.  An 
X-ray showed minimal degenerative joint disease of the lumbar 
spine, but no fractures or dislocations.  

On VA spine examination in May 2006, the veteran reported 
that every three to four months he had flare-ups that lasted 
four to seven days.  He reported having moderate pain daily, 
decreased motion, and stiffness, but no weakness or spasm; 
the pain would radiate to the left leg.  The examiner noted 
that an MRI had not shown herniated nucleus pulposus.  The 
veteran stated that he could walk for a quarter of a mile.  
On examination, gait was very slow.  There were no abnormal 
spinal curvatures or ankylosis.  There was lumbar tenderness, 
which was not severe enough to account for the abnormal gait.  
There was no spasm, atrophy, guarding, pain with motion, or 
weakness.  Flexion was from 0 to 65 degrees, with pain at 
55 degrees.  Extension was from 0 to 30 degrees, with pain at 
20 degrees.  Left lateral flexion was from 0 to 25 degrees, 
with pain at 20 degrees.  Right lateral flexion was from 0 to 
20 degrees, with pain at 20 degrees.  Left and right lateral 
rotation were each from 0 to 45 degrees, with pain at 40 
degrees.  There was no additional limitation of motion due on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The veteran reported numbness in the left lateral 
ankle.  There was a history of vertebral fractures from L1 to 
L4.  Imaging revealed spondylosis of the thoracic and lumbar 
spine, as well degenerative disc disease at L4-L5.  The 
diagnoses were lumbar spine degenerative disc 
disease/degenerative joint disease, with a history of 
transverse process fracture.  The examining VA doctor stated 
that there were significant occupational effects, consisting 
of decreased mobility, difficulties with lifting and 
carrying, and pain.  At work, he had been given different 
duties until he had stopped working in March 2003.  The 
examiner also noted mild effects on shopping; moderate 
effects on chores, exercise, recreation, and traveling; and 
severe effects on sports.  There were no effects on feeding, 
bathing, dressing, toileting, or grooming.  He was also 
limited in sitting, with a need to get up and down.  

Under the newer regulations for spinal disabilities, for the 
period since May 15, 2006, the veteran's lumbar spine 
disability does not approximate the required ranges of motion 
or the criterion for physician-prescribed bed rest.  Even 
with consideration of reported pain, the veteran did not have 
demonstrable lumbar spine motion that was limited to less 
than 30 degrees of flexion or  at least six weeks of 
physician-prescribed bed rest for incapacitating episodes of 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DCs 
5237, 5242, 5243 (2006).  Indeed, the most recent VA 
examination (from May 2006) indicated that there was no need 
for examination for intervertebral disc syndrome.

Similarly, for the period since the effective date of service 
connection (in October 2000) through May 14, 2006, the lumbar 
spine disability did not approximate the criteria for a 
rating higher than 10 percent based on any of these codes.  
See 38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006) (requiring 
forward flexion between 30 and 60 degrees; or combined motion 
not greater than 120 degrees; or severe muscle spasm or 
guarding resulting in abnormal gait or abnormal spinal 
contour; or intervertebral disc syndrome with incapacitating 
episodes requiring physician-prescribed bed rest lasting 
between two and four weeks).  The Board notes that the 
veteran has been observed as having a hump or abnormal 
posture, but this has been associated in the clinical records 
with his neck and shoulder.

However, the Board's inquiry does not end with the newer 
spinal disability regulations.  Under the previous spinal 
disability regulations, the SSA and VA examinations have 
found anywhere from no impairment to no more than significant 
effect on the veteran's functioning.  By contrast, the non-VA 
treating doctor's have described the veteran's low back 
disability as being sufficiently disabling so as to preclude 
work.  For the reasons discussed below, the probative value 
of the unfavorable evidence (the SSA and VA examinations) 
outweighs the probative value of the favorable evidence (the 
treating doctor's statements).  Hus, for the period from may 
15, 2006, the Board concludes that the SSA and VA 
examinations do not support a finding of either severe 
limitation of lumbar spine motion; or of lumbosacral strain 
that was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; or of the existence of only 
some of the symptoms associated with severe lumbosacral 
strain with the additional presence of abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, DCs 5292, 5295 (2001).  
And as noted, the lumbar spine disability has been found not 
to involve intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, DCs 5293 (2001).  Similarly, for the period from the 
effective date of service connection (in October 2000) 
through May 14, 2006, the lumbar spine disability has not 
been characterized as producing moderate limitation of 
motion; or as producing lumbosacral strain with muscle spasm 
on extreme forward bending or loss of lateral spine motion in 
the standing position; or as producing moderate 
intervertebral disc syndrome that is moderate with recurrent 
attacks.  See 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2001).  
 
The Board is also mindful of the veteran's entitlement to an 
award of SSA disability benefits.  While SSA records may be 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991).  In this case, even the July 2003 SSA examination 
stated as follows:  "As noted, there has been no current 
evidence of any old or recent fracture in the lumbar spine 
and the opinion in getting his disability is a decision left 
to the discretion of the [SSA] commissioner." (Emphasis 
added.)  This statement in this examination underscores the 
conclusion that the SSA disability award was predicated on 
more than merely the two examinations.  But since SSA 
decisionmaking processes and regulations do not apply to VA, 
VA is not bound by any SSA disability award.  

Admittedly, the evidence is widely divergent.  On the one 
hand, both VA examinations and examinations conducted in 
connection with the veteran's SSA disability award have 
identified no more than minimal degenerative joint disease, 
characterized as producing "significant effects."  The May 
2003 SSA examination found no physical evidence for 
significant restriction in various activities; and the 
examining doctor concluded that there was evidence of a 
disease process involving low back pain, but there was "no 
clear evidence of impairment."  Moreover, the ensuing July 
2003 SSA examination concurred with these findings, noting 
that the veteran retained the capacity for basic work 
requirements and had less than severe impairment. On the 
other hand, the veteran's treating non-VA doctor has 
persistently maintained that he has been totally disabled 
from work because of his low back pain and has often advised 
the veteran to seek SSA disability benefits.  

However, despite the existence of both favorable and non-
favorable evidence, the Board finds that the evidence is not 
in equipoise based on the quality of the specific findings 
associated with the types of evidence.  Whereas the non-VA 
treating doctor certainly has a history of treating the 
veteran for many years, his reports are conclusory and do not 
describe the specific limitations except to the extent that 
this doctor believed overall that the veteran was disabled 
from work because of his low back.  By contrast, the SSA 
examinations included specific discussions based on 
observation of the veteran that was designed to determine the 
impact of the veteran's low back disability on his activities 
and employment.  And the VA examinations have included very 
specific discussions of the ranges of motion and of the 
limitations on particular types of activities.  Thus, the 
quality of the unfavorable evidence makes it more probative 
than the favorable evidence since it is more detailed with 
more specific findings that can be compared with the rating 
criteria.  

The Board also notes that the most recent VA examination 
(from May 2006) stated that there was no need for examination 
for intervertebral disc syndrome.  Therefore, there is no 
basis for an increased rating due to intervertebral disc 
syndrome criteria.  
  
The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that 
the disability at issue has caused marked interference with 
the veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, application of the regular schedular standards is 
practicable in this matter.  Despite the evidence from the 
treating doctor regarding the veteran's disability due to his 
low back pain and the award of SSA disability benefits, there 
is sufficiently detailed evidence about the particular 
limitations of lumbar spine motion and about the limitations 
on specific types of activities to enable the Board to apply 
the regular schedular criteria.  This case does not present 
such an exceptional or unusual picture as to warrant referral 
to the appropriate officials for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the evidence demonstrates that the veteran's service-
connected low back disability is manifested by limitation of 
motion that produces significant, but less than severe 
effects during all times since the effective date of service 
connection.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (initial) rating for degenerative disc disease 
of the lumbosacral spine (10 percent disabling since October 
18, 2000; and 20 percent disabling since May 15, 2006) is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


